DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/21/2021 has been entered.
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but they are not persuasive. Regarding Claim 1, the applicant discloses in the remarks that neither Yoshio nor Ishizaki discloses or suggests at least the features of "a processor to provide drive commands sequentially to the motor and to determine whether the motor is abnormal based on the drive commands and the current amplitudes detected by the sensor after the drive commands are provided to the motor" recited in claim 1 of the present application. Examiner respectfully disagrees. Yoshi discloses in the Abnormality detection processing procedure and Processing in the target unit sections, a general flow (a sequence): “This processing procedure is a part of the control of the image forming apparatus, and monitors the contents of commands transmitted to each functional unit, drive timing, sensors, and the like, and FIG. 1 is a process by the control unit 201 that is performed at a certain timing with respect to one unit.” The section further discloses step by step the process for preparing communication (Steps 1 and 2), the transmitting and receiving of communication (Step 3 and 4), the execution of the commands (Step 4), the monitoring of the specific components/elements (Steps 5 through 7), and the recognition of the abnormality regarding the exceedance of a limitation (steps 8 through 9) (Fig. 1). It would be obvious to one of ordinary skill in the art regarding an image forming apparatus that in order for the motor to work as predicted/instructed, the commands to motor (Image forming apparatus, (pg. 7-9)) would need to have a sequence and to be monitored with respect to time and an additional value (i.e. current) to compare and conclude an abnormality, all of which are described in the steps located in the previously stated. It is for these reasons the examiner maintains the rejection.


 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-9, 12-15 are rejected under 35 U.S.C. 103 as being unpatentable by You et al. (US20140333250A1, herein referred to as You), in view of Yoshio (JP2006330506A).


	Regarding Claim 1, You teaches An image forming apparatus (Abstract, [0012], Fig. 1), comprising: an engine portion to perform an image forming job ([0014], Fig. 1 (140)); a motor to drive the engine portion (Fig. 1, (150)); a drive circuit (211) to provide power to the motor (Fig. 1 & 2 (200), [0012], [0024]), and including a sensor to detect a current amplitudes of the power provided to the motor (Fig. 3, [0014], [0024]). Although You doesn’t specifically disclose a processor to provide drive commands sequentially to 
	
	

	Regarding Claim 3, You further teaches the image forming apparatus as claimed in claim 1, wherein the processor is further to, in response to determining that the motor is abnormal, determine a type of defect based on the drive commands provided to the motor and the current amplitudes detected by the sensor after the drive commands are provided ([0009, 0022, 0032, 0138], Fig. 7-9).
	Regarding Claim 4, You further teaches the image forming apparatus as claimed in claim 3, further comprising: a display to display information corresponding to the type of defect ([0078]).
	Regarding Claim 5, You further teaches the image forming apparatus as claimed in claim 1, wherein the processor is further to determine whether the motor is abnormal based on the current amplitudes detected by the sensor a predetermined duration of time after the drive commands are provided ([0172].
	Regarding Claim 6, You further teaches The image forming apparatus as claimed in claim 1, wherein the image forming apparatus includes a plurality of motors, the sensor is to detect a current amplitudes commonly supplied to the plurality of motors 
Regarding Claim 7, You further teaches all of the limitations of claim 6. You fails to teach the providing of the drive commands sequentially. However, in a related field, Yoshio teaches the image forming apparatus as claimed in claim 6, wherein the processor is further to sequentially provide the drive commands to each of the plurality of motors and to determine whether each of the plurality of motors is abnormal based on the sequentially provided drive commands and the current amplitudes detected by the sensor after the sequentially provided drive commands are provided ([0110], [0113]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified You to incorporate the teachings of Yoshio by including: the ability of the processor to provide commands sequentially to a plurality of motors in order to analyze each driver/motor individually for abnormalities.

	Regarding Claim 8, You further teaches the image forming apparatus as claimed in claim 6, wherein the processor is further to simultaneously provide a drive commands to the plurality of motors and to determine whether the plurality of motors are abnormal based on whether the current amplitudes detected by the sensor after the drive commands are provided exceeds a predetermined range ([0020-0023], [0199], Fig. 23).


	Regarding Claim 12, You further teaches A method, comprising: providing, by a processor (controller (160)), drive commands sequentially to a motor to drive an engine portion of an image forming apparatus (Fig. 1, [0012, 0014, 0024]); detecting, by a drive circuit (200) including a sensor (310), current amplitudes of power supplied to the motor (Fig. 3, [0014], [0024]); and determining, by a processor, whether the motor is abnormal based on the drive commands and the current amplitudes detected, by the sensor after the drive commands are provided ([0087-0088], [0095-0097], [0121], Fig. 1, 2, 7-9).

	Regarding Claim 13, You further teaches the image forming method as claimed in claim 12, the image forming method further comprises determining whether the motor 
	Regarding Claim 14, You further teaches the image forming method as claimed in claim 12, further comprising: in response to determining that the motor is abnormal, determining a type of defect based on the drive commands provided to the motor and the current amplitudes detected after the drive commands are provided [0078].
	Regarding Claim 15, You further teaches The image forming method as claimed in claim 12, wherein the image forming apparatus includes a plurality of motors, the image forming method further comprising: detecting a current amplitudes commonly supplied to the plurality of motors by using a sensor ([0023], [0197-0199], [0203]), and determining whether the plurality of motors are abnormal based on a drive commands provided to each of the plurality of motors and the current amplitudes detected by the sensor after the drive commands are provided ([0087-0088], [0100], Fig. 7-9).

	Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over You and Yoshi, in view of Ishizaki (US20130343772A1).

	Regarding Claim 10, The combination of You and Yoshi teach the image forming apparatus as claimed in claim 6, to include the ability to calculate a current during a predetermined period which is how is determines an abnormality and receive print commands that cause the engine to begin printing operation ([0087-0088], [0172]) but 
	Regarding Claim 11, The combination of You and Yoshi teach current detecting capability for measuring constant current and load levels. You fails to specifically teach the sensor (340) is disposed on a power line between an output of a power supply and a power input terminal of the motor (240, 260), and is to detect the current amplitudes based on an electric field on the power line. However, in a related field, Ishizaki teaches the sensor is disposed on a power line between an output of a power supply and a power input terminal of the motor, and is to detect the current amplitudes based on an electric field on the power line (Fig. 3, Fig. 6, [0010]). Therefore, it would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified You to incorporate the teachings of Ishizaki by including: a sensor in between a power supply and motor to detect current in order to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J SINGLETARY whose telephone number is (571)272-4593. The examiner can normally be reached Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J SINGLETARY/Examiner, Art Unit 2863                                                                                                                                                                                                        
/NATALIE HULS/Primary Examiner, Art Unit 2863